Citation Nr: 1701464	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  09-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral plantar fasciitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In July 2011 and January 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  The case was subsequently returned to the Board for appellate review.

During the pendency of the appeal, in August 2014, the AMC granted service connection for bilateral plantar fasciitis.

In a June 2015 decision, the Board, in relevant part, denied entitlement to service connection for a lumbar spine disorder.  The Veteran appealed the June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion) and vacated that portion of the June 2015 Board decision.  The remainder of the decision was not disturbed.  The case has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the April 2016 Joint Motion, in an April 2015 statement, the Veteran's representative identified that, during development on remand, the Veteran was granted service connection for a bilateral foot disorder in an August 2014 rating decision.  The Veteran's representative also stated, "There is no indication that VA has obtained a medical opinion addressing whether the current back problems were caused/aggravated by the now service-connected bilateral foot disorder."  In the Joint Motion, the parties agreed that the representative's statement reasonably raised the theory of whether the Veteran's lumbar spine disorder was caused or aggravated by his service-connected bilateral foot disorder.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also request any outstanding VA treatment records.

2.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for a lumbar spine disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a low back disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.

The examiner should also opine whether it is at least as likely as not that any current low back disorder is either caused by or aggravated by the Veteran's service-connected bilateral pes planus.  In rendering this opinion, he or she should address whether the Veteran has an altered gait due to his service-connected bilateral foot disability, which may have caused or aggravated his current low back disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




